Curia, per

Richardson, J.
A receipt is the acknow-ledgement of the fact of payment, or of a settlement between debtor and creditor; but, unlike a'written contract, it may be explained, or mistakes proved, without fraud being first proved. Hog vs. Brown, 2 Brev. R. 223 ; Tobey vs. Barber, 5 Johns. Rep. 72. Yet still it is the written affirmation of the creditor, and, therefore, .prima facie, good evidence against his demand, to the extent of his receipt. It follows, plainly, that the present receipt being in full of the cotton bill, “and all other demands,” must be taken by the jury according to its expression' and purport, until tire *34contrary be made to appear by good testimony. Such testimony must be either intrinsic to the demand apparently released by the receipt; for instance, as in Hog's case, where wool hats being delivered instead of fur hats, the vendee recovered the difference between the value of such hats, notwithstanding his receipt in full; or else the evidence must be extrinsic, and by shewing some demand prior to, but not within the knowledge or consideration of the parties when the receipt in full was given — but nothing of the kind appears from the evidence adduced. A new trial is, therefore, ordered.
O’Neall, Evans, Butler, Wardlaw and Frost, JJ. concurred.